UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4158
JOSH RANDALL FREEMAN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Western District of North Carolina, at Bryson City.
               Lacy H. Thornburg, District Judge.
                            (CR-99-26)

                      Submitted: April 17, 2001

                      Decided: April 27, 2001

  Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Phillip J. Roth, Jr., Asheville, North Carolina, for Appellant. Thomas
Richard Ascik, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. FREEMAN
                              OPINION

PER CURIAM:

   Josh Randall Freeman was convicted by a jury of possession of a
firearm by a felon, in violation of 18 U.S.C.A. § 922(g)(1) (West
2000). He was sentenced to 120 months imprisonment. Freeman’s
attorney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Counsel states that there are no meritorious grounds
for appeal but addresses the following issues: (1) whether 18
U.S.C.A. § 922(g) is unconstitutional; (2) whether trial counsel was
ineffective; and (3) whether the district court erred in denying Free-
man’s motion to substitute counsel prior to sentencing. We affirm.

   With respect to Freeman’s challenge to the constitutionality of 18
U.S.C.A. § 922(g), we reject his argument as this court has held that
the statute is constitutional. United States v. Bostic, 168 F.3d 718, 723
(4th Cir.), cert. denied, 527 U.S. 1029 (1999); United States v. Wells,
98 F.3d 808, 811 (4th Cir. 1996). Claims of ineffective assistance of
counsel are generally not cognizable on direct appeal. United States
v. King, 119 F.3d 290, 295 (4th Cir. 1997). To allow for adequate
development of the record, the presumptive rule is that ineffective
assistance of counsel claims must be pursued in a 28 U.S.C.A. § 2255
(West Supp. 2000) motion. United States v. Hoyle, 33 F.3d 415, 418
(4th Cir. 1994). An exception exists when the record conclusively
establishes ineffective assistance of counsel. King, 119 F.3d at 295.
We find that the record does not conclusively establish ineffective
assistance of counsel. We also find no abuse of discretion in the dis-
trict court’s denial of Freeman’s motion to substitute counsel. See
United States v. Gallop, 838 F.2d 105, 108 (4th Cir. 1988) (setting out
standard of review).

   Accordingly, we affirm Freeman’s conviction and sentence.
Although we grant Freeman’s "Motion for Leave to File a Supple-
mental Brief to Attorney’s Brief," we find that Freeman’s claims in
the supplemental brief are without merit. We further deny Freeman’s
motion for discovery. We have examined the entire record in this case
in accordance with the requirements of Anders, and find no meritori-
ous issues for appeal. This court requires that counsel inform his cli-
ent, in writing, of his right to petition the Supreme Court of the
                      UNITED STATES v. FREEMAN                        3
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED